EXHIBIT 16.1 February 3, 2014 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: E-Waste Systems, Inc. Commission File Number 333-165863 Dear Sirs: We are in agreement with the statements being made by E-Waste Systems, Inc. in its Form 8-K dated August 19, 2013.We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, /s/ Sadler, Gibb & Associates, LLC Sadler, Gibb & Associates, LLC
